DETAILED ACTION
This action is in reply to papers filed 6/10/2022.
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20200008405A1, Published 1/9/2020.

Response to Election/Restriction
In the ‘Supplemental Response’ filed 6/10/22, Applicant reiterated election of Group V, claims 17-19 and 32, with traverse. Applicant indicated the traversal is on the grounds that new claims 46-50 should be examined with original Group V. Further, Applicant indicated that claims 20-26 and 31 of Group VI-IX should be Examined with Group V. Applicant’s arguments have fully been considered, but are not found persuasive.   
At the outset, claims 46-50 do not depend on claim 17. Indeed, claim 46, copied below,  is an independent claim. 

    PNG
    media_image1.png
    117
    908
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    396
    875
    media_image2.png
    Greyscale

Note that claim 46 does not recite ‘claim 17.’ Thus, Applicant’s inclusion of claim 46- and its dependents 47-50- in elected Group V is improper. Moreover, in the Restriction Requirement mailed 9/22/2021, based off of the claims filed 7/13/2018, Examiner noted that the special technical feature of Group VI was a genetically modified cat comprising a disrupted Fel d 1 gene. The special technical feature of Group VII was a genetically modified cat comprising a disrupted Fel d 1gene. The special technical feature of Group VIII was a genetically modified cat comprising a disrupted Fel d 1 gene. The special technical feature of Group IX was a genetically modified cat comprising a disrupted Fel d 1 gene. 
In the 6/10/2022 claims, claim 20, representative of Group VI,  is now drawn to the production of a genetically modified feline embryo comprising a disrupted Feld I gene. Claim 22, representative of Group VII,  remains drawn to the production of a genetically modified cat  comprising a disrupted Fel d 1 gene. Claim 26, previously representative of Group VIII, has been amended to depend from claim 20.  And claims 27-30, previously representative of Group IX, is now canceled. 
As previously noted, the special technical feature of elected Group V is a feline cell with a disrupted Fel d 1 gene. There is no such cell in amended Group VI. Note that the production in Group VI of the embryo does not require the feline cell. As previously indicated, the special technical feature in Group V is not the same technical feature in Group VII. Group VIII is effectively canceled and Group IX is canceled. For completeness, new claims 46-50 are being construed as belonging to new Group X. However, the special technical feature of Group X- an enucleated embryo- is not the same as that of elected Group V. It is additionally acknowledged that the preamble of claim 46 is inconsistent with the steps recited in the claim. That is, claim 46 does note produce a modified cell comprising a disrupted Fel d 1 gene (as recited in the preamble), but it does produce an enucleated embryo comprising the nucleus of a cell having a disrupted Fel d 1 gene. The latter and the former are not interchangeable. See MPEP 2111.02 for the effect of preambles. 
The requirement is still deemed proper and is therefore made FINAL.
Accordingly, Claims 17-26 and 31-50 are pending with claims 17-19 and 32 examined herein. 

Claim Objections
Claim 17 is objected to because of the following informalities:  The claim contains an uncommon acronym (Fel d 1) that should be fully defined (i.e. felis domesticus 1) on its first occurrence, unless it has been defined in a claim upon which the claim containing the acronym depends.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 17, 19 and 32 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Bedell et al. (PgPub US20110023156A1, Published 1/27/2011, Filed 7/23/2010, Ref. 2 in IDS filed 7/13/2018).

Regarding claim 17, Bedell discloses a method of producing a genetically modified cell line in which the cells comprise a disrupted Fel d 1 gene (Abstract; Pg. 2, para. 27), the method comprising the steps of: (a) providing a feline somatic cell or a feline embryonic stem cell (Pgs. 3-4, para. 35-36); (b) introducing an engineered nuclease comprising a programmable, sequence-specific, DNA binding module fused to a non-specific DNA cleavage domain designed to disrupt coding or non-coding sequences of the Fel d 1 locus, or flanking DNA sequences, into the feline somatic cell or the feline embryonic stem cell (Pg. 4, para. 40); (c) screening for a cell comprising a correctly targeted Fel d 1 locus (Pg. 1, para. 14) (Pg. 12, para. 105-107); and (d) expanding a targeted cell line comprising a correctly targeted Fel d 1 locus, wherein the cell line is heterozygous or homozygous for the disrupted Fel d 1 gene (Pg. 3, para. 33). In one embodiment, Bedell discloses the nuclease is a zinc finger nuclease (as in claim 32)(Abstract). Regarding claim 19, Bedell discloses the disrupted non-coding sequences comprise regulatory sequences of the Fel d 1 locus (Pg. 2, para. 24, 26; Pg. 8, para. 88). Of note, Bedell teaches a feline comprising at least one disrupted chromosomal sequence may be used as a model to study a disease or condition that affects humans or other animals wherein such diseases or conditions include albinism, deafness, skin disorders, hair disorders, and baldness (Pg. 8, para. 85).
Accordingly, Bedell anticipates the claimed invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 18 is  rejected under 35 U.S.C. 103 as being unpatentable over Bedell et al. (PgPub US20110023156A1, Published 1/27/2011, Filed 7/23/2010) as applied to claims 17, 19 and 32 and further in view of Li et al. (Mol Ther. 2015 Jun; 23(6): 1055–1065.).

The teachings of Bedell et al. are relied upon as detailed above. And although Bedell et al. teach a feline somatic cell, Bedell fails to teach said feline somatic cell is reprogrammed into an iPS cell after step (b) (as in claim 18).
Before the effective filing date of the claimed invention, Li et al. taught Friedreich's ataxia (FRDA) is an autosomal recessive neurological disease caused by expansions of guanine-adenine-adenine (GAA) repeats in intron 1 of the frataxin (FXN) gene. The expansion results in significantly decreased frataxin expression. Li et al. report that human FRDA cells can be corrected by zinc finger nuclease-mediated excision of the expanded GAA repeats (Pg. 1058, Col. 1-Col. 2). Editing of a single expanded GAA allele created heterozygous, FRDA carrier-like cells and significantly increased frataxin expression. This correction persisted during reprogramming of zinc finger nuclease-edited fibroblasts to induced pluripotent stem (iPS) cells  (as in claim 18) and subsequent differentiation into neurons (Pg. 1062, Col. 1, para. 3--Col. 2, para. 1;Abstract). Li adds that their data shows that excision of one copy of the expanded GAAs in FRDA cells and subsequent generation of neuronal cells results in correction of the molecular phenotype of FRDA (Pg. 1062, Col. 2, para. 3).


When taken with the teachings of Bedell et al., wherein Bedell teaches a method of producing ZFN edited somatic cells for the purposes of modeling diseases, one of ordinary skill in the art would have found it prima facie obvious to further include a step of reprogramming the ZFN edited somatic cells into iPS cells, as taught in Li et al. The skilled artisan would have found it prima facie obvious to make such a modification because Li teaches ZFN edited somatic cells can be reprogrammed into iPS cells and then differentiated into a cell of interest. Thus, the skilled artisan seeking to model and/or treat a disease, such as a genetic skin disease, would have found it prima facie obvious to reprogram the ZFN edited cells into iPS cells and then differentiate said iPS cells into keratinocytes. The skilled artisan would have found it obvious to differentiate the iPS cell into keratinocytes in order to confirm correction of the mutation.
Thus, the claimed invention, as a whole, was prima facie obvious. 



Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.


			       Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 6 a.m-3:30 p.m. M-F. Off first Friday of biweek. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras Jr. can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
 
	
	/TITILAYO MOLOYE/             Primary Examiner, Art Unit 1632